DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 44 and 49 are objected to as using the phrase “locking device beacon” in “configured to be controlled by data received from a respective locking device beacon”. It is suggested “locking device beacon” is amended to “door lock device” since it is the door lock device that is interpreted to provide control data to a room device rather than a “locking device beacon” of unknown features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44, 45, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. US 2015/0102927 in view of Scoggins et al. US 9,710,987.
As to claims 44 and 49, Johnson teaches a system for controlling devices within a structure (figure 17, paragraph 0217, intelligent door lock system 100 comprising an intelligent 
a structure including devices (paragraph 0226, an intelligent door lock system 100 mounted to the front door of a home or building to unlock doors 100, turn on lights or adjust the temperature),
a short range wireless interface operatively connected to the devices for control thereof, wherein the wireless interface includes a Bluetooth® Smart radio  (figure 17, paragraphs 0218-0220, the user’s device 210 is linked with the intelligent door lock using Bluetooth),
wherein the devices include a plurality of door locking devices, wherein the Bluetooth® Smart radio is configured to listen for beacons from respective door locking devices, (figures 17 and 20, paragraphs 0217 and 0223-0025, an intelligent door lock comprising a unique ID that can only be used to command a specific intelligent door lock system 100 to lock or unlock; once the app running on the mobile device 210 is validated and authenticated via the intelligent door lock system back-end 68, the mobile device 210 discovers the lock through a Bluetooth discovery process since the intelligent door lock and the mobile device are within a predetermined proximity to each other).
wherein there are a plurality of rooms, each including one of the plurality of door locking devices, wherein each hotel room includes, with respect to claim 45, a HVAC device, and specific to claim 49, a room lighting device, configured to be controlled by data received from a respective locking device beacon (paragraph 0226, the intelligent door lock system allows for triggering multiple events upon connection to the intelligent door lock system by the mobile device 210 including unlocking doors, turning on lights and adjusting the temperature (or HVAC device)).

	Scoggins teaches methods to provide a hotel guest with the convenience of using her/his mobile device for unlocking a door of a guest room, column 27, lines 23-36. The mobile device is used for the validation of credentials from a door lock vendor server and to lock/ unlock a door of her/his guest room instead of needing to obtain from the front desk and use a traditional physical key card. Also Scoggins discloses Bluetooth, Bluetooth Low Energy (BLE) (or Bluetooth Smart radio) or other such short range wireless communication enable mobile device to control the guest room door, column 27, lines 37-67.
	Since Johnson teaches the intelligent door lock system comprises a short range wireless network and a smoke or fire detector, the detector known to be used in a hotel or offices, see paragraphs 0015 and 0218, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to recognize the application of the intelligent door lock system of Johnson in hotels using a BLE wireless network as taught by Scoggins for the convenience of the hotel guest to use his/her mobile device to lock/ unlock the hotel door.

As to claim 45 with respect to claim 44 and claim 50 with respect to claim 49, Scoggins of Johnson modified teaches wherein the structure includes a hotel room (column 27, lines 23-67, Bluetooth Low Energy short range wireless communication enabled mobile devices enable guests to use her/his mobile phone to unlock a door of her/his guest room).

Claims 46-48 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644